Order entered May 22, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-01675-CR

                           ALJANON LARAY SMITH, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F10-25739-X

                                           ORDER
       After consideration, we GRANT the State’s Second Motion for Extension of Time to

File Brief. The State’s brief received on May 17, 2013 is deemed timely filed.


                                                     /s/   KERRY P. FITZGERALD
                                                           JUSTICE